PeaesoN, J.
The object of the bill is to subject the resulting trust of the debtor to the payment of the plaintiffs’ debt. In this question, the eesi/ms que trust, i. e., the creditors secured in the deed of trust, are not concerned, because the bill is framed upon the supposition that their debts are first to be paid, and only claims the balance, after making the deduction, as a fund applicable to the plaintiffs’ debts. In taking the account, in order to ascertain the amount of the fund, the trustee represents the cestuis que trust.
Pee CubiaM. The decretal order over-ruling the demurrer is affirmed.